Citation Nr: 9926735	
Decision Date: 09/17/99    Archive Date: 09/28/99

DOCKET NO.  99-08 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for the residuals of 
cold trauma, to include peripheral neuropathy, chronic night 
pain, arthritis and fungal infections.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Esq.


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel

INTRODUCTION

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a July 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied the benefits sought on 
appeal.  The veteran served in active service from March 1953 
to March 1956. 


FINDINGS OF FACT

1.  There is no competent medical evidence which relates or 
links the veteran's current bilateral hearing loss to his 
period of service.

2.  There is no competent medical evidence which relates or 
links complaints of tinnitus to the veteran's period of 
service.

3.  There is no competent medical evidence that the veteran 
has a current diagnosis of, or medical evidence of disability 
due to, the residuals of cold trauma, to include peripheral 
neuropathy, chronic night pain, arthritis and fungal 
infections.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for bilateral hearing loss is not well grounded.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 
3.385 (1998).  

2.  The veteran's claim of entitlement to service connection 
for tinnitus is not well grounded.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303 (1998).

3.  The veteran's claim of entitlement to service connection 
for the residuals of a cold injury, to include peripheral 
neuropathy, chronic night pain, arthritis and fungal 
infections, is not well grounded.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he incurred hearing loss, tinnitus, 
and a cold injury in service, and that chronic disability 
which developed in service has been continuous following 
service.

I.  Applicable Law

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In 
addition, service connection may be granted for specific 
diseases or conditions which are, by law, presumed to have 
been incurred during service if manifested to a compensable 
degree within a specified period of time, generally, one 
year, as in the case of arthritis.  38 U.S.C.A. §§ 1101, 
1110, 1111, 1112 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (1998).  

Furthermore, if a condition noted during service is not shown 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  The chronicity provisions 
of 38 C.F.R. § 3.303(b) are applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service, or during an applicable presumption 
period, and still has such condition.  Such evidence must be 
medical unless it relates to a condition as to which, under 
case law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is observed during service or during any applicable 
presumption period, if continuity of symptomatology is 
demonstrated thereafter, and if competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 498 (1997).  

Thus, the claimant is required to establish a nexus between 
the claimed disability and his/her active military service, 
even if a continuity of symptomatology has been established 
under 38 C.F.R. § 3.303(b), unless the determinative issue is 
not medical in nature.  See Clyburn v. West, No. 97-1321 
(U.S. Vet. App. April 2, 1999) (distinguishing the factual 
circumstances in Falzone v. Brown, 8 Vet. App. 398 (1995) 
(conditions subject to lay observation) and Hampton v. Gober, 
10 Vet. App. 481 (1997) (claim filed one month after service 
discharge)).

The threshold question which must be answered as to each 
claim for service connection in this case, however, is 
whether the veteran has presented a well-grounded claim.  A 
well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  The 
veteran has the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  See 38 U.S.C.A. § 5107(a); 
Grivois v. Brown, 6 Vet. App. 136, 140 (1994); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

The veteran must satisfy three elements for a claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability. Second, there 
must be medical, or in certain circumstances, lay evidence of 
in-service occurrence or aggravation of a disease or injury.  
Lastly, there must be medical evidence of a nexus or 
relationship between the in-service injury or disease and the 
current disability.  See Epps v. Brown, 9 Vet. App. 341 
(1996).  In determining whether a claim is well grounded, the 
truthfulness of the evidence is presumed.  See Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995); King v. Brown, 5 Vet. 
App. 19, 21 (1993).

The Board also notes initially that the service medical 
records associated with the claims file have been damaged by 
fire, and have been copied to preserve the remaining portions 
of the records.  The remaining portions of the records, as 
copied, are legible and appear continuos.  The veteran was 
afforded an opportunity to provide information to reconstruct 
medical data, but was unable to provide information upon 
which an attempt to reconstruct records could be made.  There 
is no further duty to attempt to obtain additional service 
medical data.
II.  Bilateral Hearing Loss

Before service connection may be granted for hearing loss, 
the loss must be of a particular level of severity.  For 
purposes of applying the laws administered by the VA, 
impaired hearing will be considered a disability when the 
thresholds for any of the frequencies at 500, 1000, 2000, 
3000 and 4000 Hertz is 40 decibels or greater; the thresholds 
at three of these frequencies are 26 or greater; or speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  See 38 C.F.R. § 3.385.  

However, 38 C.F.R. § 3.385 does not preclude service 
connection for a current hearing disability where hearing was 
within normal limits on audiometric testing at separation 
from service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  
When audiometric test results at the veteran's separation 
from service do not meet the regulatory requirements for 
establishing a "disability" at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service.  Id. at 160.

With respect to the evidence, the veteran's service medical 
records contain his entrance and discharge examinations.  The 
veteran's hearing acuity was 15/15 bilaterally, as per the 
whispered voice test, both on entrance examination and on 
discharge examination.  

Post-service clinical records include private records from 
Craig A. Foss, M.C.D, dated May 1987, indicating that the 
veteran's pure tone thresholds, in decibels, for the left ear 
were 25, 30, 70, 70, and for the right ear which were 30, 30, 
65, 70, both measured at 500, 1000, 2000, and 4000 Hertz 
respectively.

A private September 1990 audiological examination report 
reveals the veteran's pure tone thresholds, in decibels, for 
the left ear were 55, 60, 70, 65, 65, and for the right ear 
which were 30, 40, 60, 65, 65, both measured at 500, 1000, 
2000, 3000 and 4000 Hertz; his speech discrimination was 92 
percent bilaterally.  A September 1993 audiological 
examination report shows that pure tone thresholds, in 
decibels, for the left ear were 50, 55, 60, 55, 60, and for 
the right ear were 60, 50, 55, 55, 80, both measured at 500, 
1000, 2000, 3000 and 4000 Hertz; his speech discrimination 
was 97 percent bilaterally.

After a review of the claims file, the Board finds that the 
evidence of record does not contain any medical evidence that 
the veteran's bilateral hearing loss is related to his period 
of service.  Specifically, the veteran has failed to satisfy 
an essential element necessary to well ground his claim, 
which is the existence of a nexus between his period of 
service and his current hearing disability.  A well-grounded 
claim must be supported by evidence, not merely allegations.  
See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

In the alternative, the Board observes that, as the earliest 
evidence of record that the veteran suffers from hearing loss 
is contained in the records from Craig A. Foss, M.C.D, dated 
in May 1987, which is more than thirty years after his 
discharge from service, the veteran has failed to demonstrate 
a continuity of symptomatology following his discharge from 
service.  38 C.F.R. § 3.303(b) (1998); Savage v. Gober, 10 
Vet. App. 488 (1997); Clyburn v. West, No. 97-1321 (U.S. Vet. 
App. April 2, 1999).  Thus, in the absence of competent 
medical evidence to support the veteran's claim that he 
incurred bilateral hearing loss in service, the Board can 
only conclude that the veteran has not presented evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claim is well grounded, and thus, the 
claim must be denied.  38 U.S.C.A. § 5107 (West 1991); 
38 C.F.R. § 3.385 (1998). 

III.  Tinnitus

The veteran's service medical records are devoid of any 
complaints of or treatment for tinnitus.  The only post-
service evidence of record regarding this claim is the report 
of a private audiologic examination conducted in September 
1993.  That report mentions that the veteran reported having 
ringing in his ears.  However, these records are devoid of 
any evidence showing medical diagnosis of or treatment for 
tinnitus.

After a review of the claims file, the Board finds that the 
evidence of record does not include any medical evidence that 
the veteran currently suffers from tinnitus, nor is there 
medical evidence that tinnitus reported in 1993 is related to 
his period of service.  Specifically, the veteran has failed 
to satisfy two essential element necessary to well ground his 
claim, which are the existence (medical diagnosis) of a 
current disability, and submission of medical evidence of a 
nexus between his period of service and the claimed 
disability.  A well-grounded claim must be supported by 
evidence, not merely allegations.  See Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992); Savage v. Gober, 10 Vet. App. 488 
(1997); Clyburn v. West, No. 97-1321 (U.S. Vet. App. April 2, 
1999).  Thus, in the absence of competent medical evidence to 
support the claim of service connection for tinnitus, the 
Board can only conclude that the veteran has not presented 
evidence sufficient to justify a belief by a fair and 
impartial individual that his claim is well grounded, and 
thus, the claim must be denied.  38 U.S.C.A. § 5107 (West 
1991). 

IV.  Residuals of Cold Trauma, to Include Peripheral 
Neuropathy,
Chronic Night Pain, Arthritis and Fungal Infections

The service medical records reflect that the veteran sought 
treatment for an Achilles tendon problem in May 1953, that he 
was treated for swollen lymph nodes in October 1954, and that 
he was treated for pain in the dorsum of his left hand in 
January 1955, among other notations.  However, the records 
are devoid of any evidence that he endured cold or sustained 
cold trauma during his service.  The service medical records 
are devoid as well of any evidence that he was treated for 
peripheral neuropathy, chronic night pain, arthritis and/or 
fungal infections.  A periodic medical examination report 
dated in April 1960, four years following the veteran's 
service discharge and apparently related to a period of 
reserve service obligation, is also associated with the 
service medical records.  That April 1960 examination 
reflects that no physical abnormalities relevant to the 
claims at issue were noted.  The only post-service health 
problem the veteran reported was treatment for a kidney stone 
in 1959.

Post-service private medical records from John A. Albers, 
M.D., dated from September 1997 to March 1998, reflect that 
the veteran was treated for various disorders including, but 
not limited to, pain in the left shoulder, a skin rash, and 
leg cramps.  To the extent that these records reflect any 
symptoms or complaints which might be relevant to the claim 
for service connection for residuals of cold trauma, 
peripheral neuropathy, chronic night pain, arthritis and/or 
fungal infections, the records reflects that the complaints 
were associated with a diagnosis of carpal tunnel syndrome.  
Furthermore, records dated January 1998 indicate the veteran 
underwent surgery for carpal tunnel syndrome of the right 
hand.  However, none of these records provide any medial 
evidence or opinions linking any of the veteran's treated 
disorders to any in-service cold injury, or otherwise linking 
them to his period of service. 

After a review of the claims file, the Board finds that the 
evidence of record does not contain any evidence that the 
veteran currently suffers from the residuals of cold trauma, 
to include peripheral neuropathy, chronic night pain, 
arthritis and fungal infections, which are related to his 
period of service.  Specifically, the veteran has failed to 
satisfy an essential element necessary to well ground his 
claim, which is the existence of a nexus between his period 
of service and the claim residuals.  A well-grounded claim 
must be supported by evidence, not merely allegations.  See 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

In the alternative, the Board observes that, as the earliest 
evidence of record that the veteran suffers from any 
disorders claimed as the residuals of cold trauma is 
contained in the records from Dr. Albers, which are dated 
more than forty years after his discharge from service, the 
veteran has failed to demonstrate a continuity of 
symptomatology following his discharge from service.  
38 C.F.R. § 3.303(b) (1998); Savage v. Gober, 10 Vet. App. 
488 (1997); Clyburn v. West, No. 97-1321 (U.S. Vet. App. 
April 2, 1999).  Thus, in the absence of competent medical 
evidence to support the claim of service connection for the 
residuals of cold trauma, to include peripheral neuropathy, 
chronic night pain, arthritis and fungal infections, the 
Board can only conclude that the veteran has not presented 
evidence sufficient to justify a belief by a fair and 
impartial individual that his claim is well grounded, and 
thus, the claim must be denied.  38 U.S.C.A. § 5107 (West 
1991). 

V.  Conclusion

In arriving at this conclusion, the Board took into 
considerations the various statements by the veteran and his 
representative tending to link his current claimed disorders 
to his period of service.  The Board notes in particular the 
contention of the veteran's representative that the veteran 
is not required to submit medical evidence of a nexus or link 
between a current disorder and the veteran's service, on the 
basis that the veteran developed chronic disability in 
service.  

However, while the Board acknowledges the sincerity of these 
statements, the Board notes that the veteran and his 
representative, as laypersons, are not qualified to offer a 
medical opinion regarding the existence of a disability or as 
to the etiology of any such disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992); see also Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995) (citing Grottveit, supra, 
which held that a veteran does not meet the burden of 
presenting evidence of a well grounded claim where the 
determinative issue involves medical causation and the 
veteran presents only lay testimony by persons not competent 
to offer such medical opinions).  In particular, the Board 
notes the absence of medical evidence of chronic residuals of 
cold trauma, peripheral neuropathy, chronic night pain, 
arthritis, or fungal infection disability in service or 
continuously thereafter.  

Moreover, as the veteran has failed to meet his initial 
burden of submitting evidence which would well-ground his 
claims of service connection, VA is under no duty to assist 
the veteran in developing the facts pertinent to the claim.  
See Epps v. Gober, 126 F. 3d 1464, 1468 (1997).  Giving the 
benefit of the doubt to a claimant does not relieve the 
claimant of carrying the burden of establishing a "well 
grounded" claim.  See 38 U.S.C.A. § 5107(a) (West 1991); see 
also Epps, supra.  

In addition, the law is clear that the veteran may be 
considered for a VA examination, pursuant to 38 C.F.R. § 
3.326, only after his claim is determined to be well 
grounded.  See Slater v. Brown, 9 Vet. App. 240, 244 (1996).  
That is not the case here.  As such, VA has no duty to afford 
the veteran VA examination(s) or to request advisory or 
independent medical opinion until the veteran establishes 
that his claims are well grounded.  The veteran may, as he 
has been informed, identify or submit any clinical evidence 
which he believes may be relevant to establish his claim.

The Board is not aware of any circumstances in this matter 
which would put VA on notice that relevant evidence may exist 
or could be obtained, which, if true, would make the claims 
on appeal "plausible."  See generally McKnight v. Gober, 
131 F.3d 1483, 1484-5 (Fed. Cir. 1997).  Lastly, the Board 
views its discussion as sufficient to inform the veteran of 
the elements necessary to present well-grounded claims of 
service connection, and the reasons for which his claims 
failed.  See Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995).


ORDER

Evidence of a well grounded claim not having been submitted, 
service connection for bilateral hearing loss is denied.

Evidence of a well grounded claim not having been submitted, 
service connection for tinnitus is denied.

Evidence of a well grounded claim not having been submitted, 
service connection for the residuals of cold trauma, to 
include peripheral neuropathy, chronic night pain, arthritis 
and fungal infections, is denied.



		
	TRESA M. SCHLECHT
	Acting Member, Board of Veterans' Appeals

 

